TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00292-CV



                                   Melinda Henry, Appellant

                                                 v.

                                     Carlos Cortez, Appellee


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        NO. 11-0359-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Melinda Henry filed a notice of appeal on May 4, 2011. This Court has

received from the district clerk of Williamson County a copy of the trial court’s order granting

Henry’s motion for new trial on May 18, 2011. On August 31, 2011, the Clerk of this Court sent

notice to Henry requesting an explanation in writing of why her appeal should not be dismissed for

want of jurisdiction and notifying her that her appeal would be dismissed for want of jurisdiction if

she did not respond to this Court by September 12, 2011. To date, Henry has not responded to this

Court’s notice. We dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: September 16, 2011




                                              2